Exhibit 10.9



SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of July 1, 2008 by and
between  BPA Associates LLC., a Massachusetts  limited liability company (the
“Company”) and , John Thomas Bridge & Opportunity Fund, together with its
successors and assigns in such capacity, the “Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Sahara Media Inc., a Delaware corporation
(“Sahara”) entered  into a Debenture Agreement (the “Debenture Agreement”); in
which the Secured Party has loaned the Company $500,000 (the “Loan”)
 
WHEREAS , immediately after Sahara has received the proceeds of the Loan
pursuant to the Debenture Agreement, Sahara is making a $50,000 payment to the
Company (the “Sahara Payment”);
 
WHEREAS, in consideration of the Secured Party’s making the Loan and the Sahara
Payment, the Company has agreed to secure the payment of the Loan by Sahara with
certain assets of the Company as  set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


Section 1.  Definitions.  Capitalized terms used herein without definition and
defined in the Debenture Agreement are used herein as defined therein.  In
addition, as used herein:
 
“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.
 
“Documents” means any “documents,” as such term is defined in the Uniform
Commercial Code, and shall include, without limitation, all documents of title
(as defined in the Uniform Commercial Code), bills of lading or other receipts
evidencing or representing Inventory or Equipment.
 
“Event of Default” shall have the meaning set forth in the Debenture Agreement.
 
 “Liabilities” shall mean all obligations, liabilities and indebtedness of every
nature of Sahara  from time to time owed or owing under or in respect of this
Agreement or the Debenture Agreement as the case may be, including, without
limitation, the principal amount of all debts, claims and indebtedness, accrued
and unpaid interest and all fees, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and/or from
time to time hereafter owing, due or payable whether before or after the filing
of a bankruptcy, insolvency or similar proceeding under applicable federal,
state, foreign or other law and whether or not an allowed claim in any such
proceeding.
 
“Lien” shall mean any mortgage, lien, pledge, hypothecation, charge, security
interest, encumbrance or adverse claim of any kind and any restrictive covenant,
condition, restriction or exception of any kind that has the practical effect of
creating a mortgage, lien, pledge, hypothecation, charge, security interest,
encumbrance or adverse claim of any kind.
 
 
1

--------------------------------------------------------------------------------

 
 
 “Proceeds” means “proceeds,” as such term is defined in the Uniform Commercial
Code and, in any event, includes, without limitation, (a) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of governmental authority), and (c) any and all other amounts from time to time
paid or payable under, in respect of or in connection with any of the
Collateral.
 
  “Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of Texas; provided, that to the extent that the
Uniform Commercial Code is used to define any term herein and such term is
defined differently in different Articles or Divisions of the Uniform Commercial
Code, the definition of such term contained in Article or Division 9 shall
govern.
 
Section 2.  Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to, and covenants with, the Secured Party as
follows:
 
(a)           The Company has all rights, title and interest to the Collateral
and the power to transfer the Collateral in which it purports to grant a
security interest pursuant to Section 3 hereof (subject, with respect to after
acquired Collateral, to the Company acquiring the same) and no Lien or licenses
exists or will exist upon such Collateral at any time.
 
(b)           This Agreement is effective to create in favor of Secured Party a
valid security interest in and Lien upon all of the Company’s right, title and
interest in and to the Collateral, and upon the filing of appropriate Uniform
Commercial Code financing statements in the jurisdictions listed on Schedule I
attached hereto, such security interest will be a duly perfected first priority
security interest in all of the Collateral.
 
(c)           The Collateral is a trade secret of the Company and the contents
of the Collateral is not information readily available to the general
public.  No other party has the right to use or access the Collateral.
 
Section 3.  Collateral.  As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Liabilities, the Company hereby pledges and grants to the Secured Party, for the
benefit of itself and the Buyers, a Lien on and security interest in and to all
of the Company’s right, title and interest in all the database listed on
Schedule II.
 
Section 4.  Covenants; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, the Company hereby agrees with
the Secured Party as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
4.1.  Delivery and Other Perfection; Maintenance, etc.
 
(a)           Documents and Actions.  The Company shall give, execute, deliver,
file and/or record any financing statement, notice, instrument, document,
agreement, or other papers that may be necessary or desirable (in the reasonable
judgment of the Secured Party) to create, preserve, perfect or validate the
security interest granted pursuant hereto or to enable the Secured Party to
exercise and enforce the rights of the Secured Party hereunder with respect to
such pledge and security interest.  Notwithstanding the foregoing, the Company
hereby irrevocably authorizes the Secured Party at any time and from time to
time to file in any filing office in any jurisdiction any initial financing
statements and amendments thereto that (a) cove the Collateral  and (b) contain
any other information required by part 5 of Article 9 of the Uniform Commercial
Code of the State of Delaware or any other State for the sufficiency or filing
office acceptance of any financing statement or amendment.  The Company agrees
to furnish any such information to the Secured Party promptly upon request.  The
Company also ratifies its authorization for the Secured Party to have filed in
any jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.
 
4.2  Other Liens.  The Company will not create, permit or suffer to exist, and
will defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral, and will defend the right, title and
interest of the Secured Party in and to the Collateral and in and to all
Proceeds thereof against the claims and demands of all Persons whatsoever.
 
4.3  Events of Default, Etc.  During the period during which an Event of Default
(as defined in the Debenture Agreement) shall have occurred and be continuing:
 
(a)           the Company shall, at the request of the Secured Party, assemble
the Collateral and make it available to Secured Party  at a place or places
designated by the Secured Party which are reasonably convenient to Secured
Party, as applicable;
 
(b)           the Secured Party may make any reasonable compromise or settlement
deemed desirable with respect to any of the Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of the Collateral;
 
(c)           the Secured Party shall have all of the rights and remedies with
respect to the Collateral of a Secured Party under the Uniform Commercial Code
(whether or not said Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a Secured Party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including,
without limitation, the right, to the maximum extent permitted by law, to: (i)
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Secured Party were the sole and absolute owner thereof (and
the Company agrees to take all such action as may be appropriate to give effect
to such right) and (ii) to the appointment of a receiver or receivers for all or
any part of the Collateral, whether such receivership be incident to a proposed
sale or sales of such Collateral or otherwise and without regard to the value of
the Collateral or the solvency of any person or persons liable for the payment
of the Liabilities secured by such Collateral.  The Company hereby consents to
the appointment of such receiver or receivers, waives any and all defenses to
such appointment and agrees that such appointment shall in no manner impair,
prejudice or otherwise affect the rights of Secured Party under this
Agreement.  The Company hereby expressly waives notice of a hearing for
appointment of a receiver and the necessity for bond or an accounting by the
receiver;
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           the Secured Party, in its discretion may, in the name of the
Secured Party or in the name of a the Company or otherwise, demand, sue for,
collect or receive any money or property at any time payable or receivable on
account of or in exchange for any of the Collateral, but shall be under no
obligation to do so;
 
(e)  RESERVED; and
 
(f)           the Secured Party may, upon ten (10) Business Days’ prior written
notice to the Company of the time and place (which notice the Company hereby
agree is commercially reasonable notification for purposes hereof), with respect
to the Collateral or any part thereof which shall then be or shall thereafter
come into the possession, custody or control of the Secured Party, sell, lease,
license, assign or otherwise dispose of all or any part of such Collateral, at
such place or places as the Secured Party deems best, and for cash or for credit
or for future delivery (without thereby assuming any credit risk), at public or
private sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the Secured
Party or anyone else may be the purchaser, lessee, licensee, assignee or
recipient of any or all of the Collateral so disposed of at any public sale (or,
to the extent permitted by law, at any private sale) and thereafter hold the
same absolutely, free from any claim or right of whatsoever kind, including any
right or equity of redemption (statutory or otherwise), of the Company, any such
demand, notice and right or equity being hereby expressly waived and
released.  The Secured Party may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned.
 
The proceeds of each collection, sale or other disposition under this Section
4.3 shall be applied in accordance with Section 4.8 hereof.
 
4.4  Deficiency.  If the proceeds of sale, collection or other realization of or
upon the Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Liabilities, the Company shall remain
liable for any deficiency.
 
4.5  Private Sale.  The Company recognizes that the Secured Party may be unable
to effect a public sale of any or all of the Collateral consisting of securities
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof.  The Company acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Secured Party shall be under no
obligation to delay a sale of any of the Collateral to permit a the Company to
register such Collateral for public sale under the Act, or under applicable
state securities laws, even if the Company would agree to do so.  The Secured
Party shall not incur any liability as a result of the sale of any such
Collateral, or any part thereof, at any private sale provided for in this
Agreement conducted in a commercially reasonable manner, and the Company hereby
waives any claims against the Secured Party arising by reason of the fact that
the price at which the Collateral may have been sold at such a private sale was
less than the price which might have been obtained at a public sale or was less
than the aggregate amount of the Liabilities, even if the Secured Party accepts
the first offer received and does not offer the Collateral to more than one
offeree.
 
 
4

--------------------------------------------------------------------------------

 
 
The Company further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at the Company’s
expense, provided that the Company shall be under no obligation to take any
action to enable any or all of such Collateral to be registered under the
provisions of the Act.  The Company further agrees that a breach of any of the
covenants contained in this Section 4.5 will cause irreparable injury to the
Secured Party, that the Secured Party has no adequate remedy at law in respect
of such breach and, as a consequence, agrees that each and every covenant
contained in this Section 4.5 shall be specifically enforceable against the
Company, and the Company hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing.
 
4.6  Perfection.  Immediately after the execution and delivery of this
Agreement, the Company shall file such financing statements, assignments for
security and other documents in such offices as may be necessary to perfect the
security interests granted by Section 3 of this Agreement.
 
4.7  Termination.  This Agreement and the Liens and security interests granted
hereunder shall  terminate upon  the termination of the Notes and the full and
complete performance and indefeasible satisfaction of all the Liabilities in
respect of to the Notes (including, without limitation, the indefeasible payment
in full in cash of all such Liabilities).  The Secured Party shall also return
any Collateral to the Company and execute and deliver to the Company upon such
termination and at the Company’ expense such Uniform Commercial Code termination
statements and such other documentation as shall be reasonably requested by the
Company to effect the termination and release of the Liens and security
interests in favor of the Secured Party affecting the Collateral.
 
4.8  Application of Proceeds.  The proceeds of any collection, sale or other
realization of all or any part of the Collateral, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied in the manner
set forth in the Notes (or, if not so set forth, in a manner acceptable to, and
at the election of, the Secured Party).
 
4.9  Attorney-in-Fact.  The Company hereby irrevocably constitutes and appoints
the Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Company and in the name of the Company or in its own name,  from
time to time in the discretion of the Secured Party, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to perfect or protect any security interest granted hereunder or to
maintain the perfection or priority of any security interest granted hereunder,
and, without limiting the generality of the foregoing, hereby gives the Secured
Party the power and right, on behalf of the Company, without notice to or assent
by the Company, to do the following upon the occurrence and during the
continuation of any Event of Default:
 
(a)           to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           to ask, demand, collect, receive and give acquittance and receipts
for any and all moneys due and to become due under any Collateral and, in the
name of the Company or its own name or otherwise, to take possession of and
endorse and collect any checks, drafts, notes, acceptances or other Instruments
for the payment of moneys due under any Collateral and to file any claim or to
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Secured Party for the purpose of collecting any and
all such moneys due under any Collateral whenever payable and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Secured Party for the purpose of collecting
any and all such moneys due under any Collateral whenever payable;
 
(c)           to pay or discharge charges or liens levied or placed on or
threatened against the Collateral, to effect any insurance called for by the
terms of this Agreement and to pay all or any part of the premiums therefor;
 
(d)           to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due, and to become due
thereunder, directly to the Secured Party or as the Secured Party shall direct,
and to receive payment of and receipt for any and all moneys, claims and other
amounts due, and to become due at any time, in respect of or arising out of any
Collateral;
 
(e)           to sign and indorse any invoices, freight or express bills, bills
of lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;
 
(f)           to commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any part thereof and to enforce any other right in respect of any Collateral;
 
(g)           to defend any suit, action or proceeding brought against a Debtor
with respect to any Collateral;
 
(h)           to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Secured Party may deem appropriate;
 
(i)           to the extent that a Debtor’s authorization given in Section
4.1(a) of this Agreement is not sufficient to file such financing statements
with respect to this Agreement, with or without the Company’s signature, or to
file a photocopy of this Agreement in substitution for a financing statement, as
the Secured Party may deem appropriate and to execute in the Company’s name such
financing statements and amendments thereto and continuation statements which
may require the Company’s signature; and
 
(j)           generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Secured Party were the absolute owners thereof for all purposes,
and to do, at the Secured Party’s option and at the Company’s expense, at any
time, or from time to time, all acts and things which the Secured Party
reasonably deems necessary to protect, preserve or realize upon the Collateral
and the Secured Party’s lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as the Company might do.
 
 
6

--------------------------------------------------------------------------------

 
 
Each Debtor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof.  The power of
attorney granted hereunder is a power coupled with an interest and shall be
irrevocable until this Agreement is terminated in accordance with Section 4.7
hereof.
 
Each Debtor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, to execute, in
connection with any sale of Collateral, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral.
 
4.10  Perfection.  The Company shall file such financing statements, assignments
for security and other documents in such offices as may be necessary or as the
Secured Party or the Representative may request to perfect the security
interests granted by Section 3 of this Agreement.
 
4.12  Limitation on Duty of Secured Party.  The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  The Secured Party shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and neither the
Secured Party nor any of their respective officers, directors, employees or
agents shall be responsible to the Company for any act or failure to act, except
for willful misconduct.  Without limiting the foregoing, the Secured Party
and  shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in their possession if such Collateral is
accorded treatment substantially equivalent to that which the relevant Secured
Party, in its individual capacity, accords its own property consisting of the
type of Collateral involved, it being understood and agreed that neither the
Secured Party shall have any responsibility for taking any necessary steps
(other than steps taken in accordance with the standard of care set forth above)
to preserve rights against any Person with respect to any Collateral.
 
Section 5.  Miscellaneous.
 
5.1  No Waiver.  No failure on the part of the Secured Parties to exercise, and
no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise by the Secured Parties of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  The rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law.
 
5.2  Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws and decisions of the State of Texas applicable
to contracts made and to be performed in that State, without regard to conflict
of law principles thereof that would result in the application of the laws of
any jurisdiction other than the State of Texas.
 
5.3  Notices.   Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier.  All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:
 
 
7

--------------------------------------------------------------------------------

 
 
If to  BPA Associates
  C/O Sahara Media, Inc.   75 Franklin Street, Second Floor   New York, New York
10013                
With a copy to  :Marc Ross, Esq.
  Sichenzia Ross Friedman Ference LLP  
61 Broadway, New York, New York 10006
     
If to the Investor:  John Thomas Bridge & Opportunity Fund
 
3 Riverway, Suite 1800
 
Houston, Texas 77056
 
Attention:  George Jarksey
 
Facsimile: __________________
     
with a copy to:
     
Brewer & Pritchard, P.C.
 
3 Riverway, Suite 1800
 
Houston, Texas  77056
 
Attn:  Thomas C. Pritchard
 
Telephone: (713) 209-2911
 
Facsimile: (713) 209-2921
 
Email: Pritchard@bplaw.com
 
   

 
5.4  Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Company sought to
be charged or benefited thereby and the Secured Parties.  Any such amendment or
waiver shall be binding upon the Secured Parties and the Company sought to be
charged or benefited thereby and their respective successors and assigns.
 
5.5  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, provided, that the Company shall not assign or transfer its rights
hereunder without the prior written consent of the Secured Party.  The Secured
Party may assign any or all of its rights under this Agreement to any Person to
whom the Secured Party assigns or transfers the Debenture, provided such
transferee agrees in writing to be bound, with respect to the transferred
Debenture by the provisions of this Agreement that apply to the “Secured Party.”
 
 
8

--------------------------------------------------------------------------------

 
 
5.6  Counterparts; Headings.  This Agreement may be authenticated in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart.  This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.
 
5.7  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party in order to carry out
the intentions of the parties hereto as nearly as may be possible and (b) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
 
5.9  GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAWS OF THE STATE OF NEW YORK WITHOUT CONSIDERATION OF ITS
CONFLICT OF LAW PROVISIONS.   The Company and the Secured Party hereby expressly
and irrevocably agrees and consents that any suit, action or proceeding arising
out of or relating to this Agreement or the transactions contemplated herein or
therein may be instituted by any Secured Party in any State or Federal court
sitting in Harris County, Texas, United States of America, and, by the execution
and delivery of this Agreement, the Company expressly waives any objection that
it may have now or hereafter to the laying  of the venue or to the jurisdiction
of any such suit, action or proceeding, and irrevocably submits generally and
unconditionally to the jurisdiction of any such court in any such suit, action
or proceeding.


5.10           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
5.11           Entire Agreement.  This Agreement supersedes all other prior oral
or written agreements between the Company and the Secured Parties and their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein.
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered.
 
 

  BPA Associates LLC          
 
By:
/s/ Bertha Anderson       Bertha Anderson       Officer          


 
John Thomas Bridge & Opportunity Fund:
         
 
By:
/s/ George R. Jarkesy, Jr.       George R. Jarkesy, Jr.       Managing Member of
the General Partner          




  Agreed and Accepted:              Sahara Media, Inc          
 
By:
/s/ Philmore Anderson IV       Philmore Anderson IV       Chief Executive
Officer          



 
10

--------------------------------------------------------------------------------

 

SCHEDULE I
TO
SECURITY AGREEMENT

 
11

--------------------------------------------------------------------------------

 





SCHEDULE III
TO
SECURITY AGREEMENT


DATABASE





 
 
 
12